Citation Nr: 0532071	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  01-08 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to service-connected right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from May 1979 to August 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Louisville, Kentucky, Regional Office (RO), which denied 
reopening of a previously denied claim for service connection 
for a back disability.  

A June 2004 Board decision determined that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a low back disability, to include 
as secondary to a service-connected right ankle disability, 
and remanded to the RO that issue on the merits for 
additional evidentiary development.  


FINDINGS OF FACT

1.  A chronic back disability, including degenerative 
arthritis/discogenic disease, was initially shown years after 
service, and has not been shown by competent clinical 
evidence to be etiologically related to service.

2.  It has not been shown, by credible competent evidence, 
that a chronic back disability was caused, or aggravated, by 
the service-connected postoperative residuals of a right 
ankle fracture.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by the appellant's active service, nor may 
lumbosacral spine arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  A chronic back disability was not proximately due to, the 
result of, or aggravated by service-connected disability.  38 
C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of written 
correspondence, including a February 2001 VCAA letter that 
was sent to the appellant prior to the April 2001 AOJ 
decision which denied his claim and, pursuant to a June 2004 
Board remand, a June 2004 VCAA letter.  Additionally, such 
written correspondence as well as a Statement of the Case and 
Supplemental Statements of the Case informed the appellant of 
what information and evidence was required to substantiate 
the claim in question and of his and VA's respective duties 
for obtaining evidence.  It is clear from the record, 
including the VCAA letters, that appellant was explicitly 
asked to provide VA "any evidence in [his] possession that 
pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  The 
Board finds that the RO informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the Supplemental Statements of the Case included 
the provisions of 38 C.F.R. § 3.159(b).  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was decided 
after issuance of appropriate VCAA notice.  

The content of the notice provided to the appellant by said 
VCAA letters as discussed above fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); See also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal to the extent indicated.  See 
VAOPGCPREC 7-2004 (July 16, 2004).




Duty to Assist

With regard to the duty to assist, the record contains 
appellant's service medical records, post-service VA and non-
VA medical records, and VA examinations with medical opinions 
rendered addressing the etiology of his back disability, 
including in February 2005.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed with respect to the appellate issue 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Essentially, all available evidence that could 
substantiate said claim has been obtained.  There is no 
indication in the file that there are additional, available, 
relevant records that have not yet been obtained insofar as 
the appellate issue is concerned.  See Mayfield, supra.  

An April 1979 service entrance examination report did not 
include any complaints, findings, or diagnoses pertaining to 
a back disability.  Appellant's service medical records 
reveal that in February 1980, he injured his right ankle in a 
fall, resulting in an avulsion/chip fracture of the right 
distal fibula/posterior talus.  In June 1980, he refractured 
that ankle in a fall, resulting in a displaced, nonunion 
lateral malleolar fragment.  In October 1980, he underwent 
surgery on that ankle for excision of a nonunion fragment of 
the right fibula.  A 1-cm bone fragment specimen was noted on 
a pathology report.  It was noted that postoperative x-rays 
showed a good result.  In April 1981, the left lower 
extremity was measured as 1-inch longer than his right lower 
extremity.  He was referred to orthotics for a right heel 
lift.  In April 1981, ligamentous instability of the right 
ankle was diagnosed.  In June 1981, after working on a car, 
he received treatment for diagnosed left lumbar paravertebral 
muscle spasm secondary to improper body mechanics.  
Significantly, gait was within normal limits and no leg 
length discrepancy, scoliosis, or neurologic deficits were 
clinically noted.  

In a February 1982 initial application for VA disability 
benefits, appellant made no mention of a back disability.

Service connection has been established for post operative 
residuals of a chip fracture of the right ankle, rated 10 
percent disabling, and for a lateral surgical right ankle 
scar, rated noncompensable.

On March 1982 and 1984 VA examinations, gait was normal and 
there were no complaints, findings, or diagnoses pertaining 
to a back disability.  Appellant reportedly had been employed 
as a tire changer and tractor operator.  Significantly, both 
lower extremities measured equal in length on both 
examinations and x-rays of the right ankle were unremarkable.

A May 1985 private clinical record indicated that subluxation 
of the 4th lumbar vertebra and sacroiliac slip causing 
impingement of sciatic nerve was diagnosed.  It was opined 
that the ankle injury sustained in 1980 "could be" a 
possible cause of appellant's back problems.

VA outpatient treatment records dated from February 1998 to 
July 1999 reveal that in April 1999, x-rays of the lower 
extremities were interpreted as showing a 1-inch increase in 
the left lower extremity length or a 1-inch decrease in the 
right lower extremity length with a negative right ankle on 
x-ray.  In June 1999, appellant reported having neck pain 
since a motor vehicular accident in the mid-1980's.  A July 
1999 MRI of the lumbar spine was interpreted as showing 
minimal disc degeneration at the lumbosacral interspace.

On August 1999 VA examination, appellant reported back pain 
and stiffness with pain into the lower extremities, which he 
attributed to the way he walked due to his right ankle 
disability.  The left leg measured 2 cm. longer than the 
right, measured from the anterior superior iliac spine to the 
medial malleolus.

VA outpatient records dated from November 1999 to September 
2001 include treatment for low back pain/muscle spasms.

On August 2001 VA examination, gait was within normal limits 
with appellant wearing a right boot lift.  Minimal 
degenerative joint disease at L5-S1 was diagnosed.  The 
examiner stated that the claims folder was reviewed and 
opined that it was not likely that appellant's back pain was 
caused by his right ankle fracture, on the grounds that it 
was more likely that the back pain was due to the documented 
leg length discrepancy and scoliosis and that the surgical 
procedure which removed a bone fragment from the right ankle 
would not cause a leg length discrepancy.

On October 2002 VA examination, gait was within normal 
limits.  VA outpatient records dated from 2002 to 2003 
include treatment for low back pain and discogenic disease.

Pursuant to Board remand, a February 2005 VA orthopedic 
examination was conducted with medical opinion rendered as to 
the etiology of appellant's back disability.  In said 
February 2005 examination report, the examiner stated that 
the claims folder was reviewed and opined that although 
appellant had a 1-cm leg length discrepancy, it preexisted 
service; that it was unlikely that the type of fracture 
appellant sustained caused any leg length discrepancy; that a 
2005 x-ray showed a normal ankle which was not the source of 
leg length discrepancy; that the leg length discrepancy was 
congenital; that neither the leg length discrepancy nor his 
ankle sprain/fracture was a likely cause of his back pain; 
and that his back pain was related to degenerative disc 
disease which began two years after service and "there was 
no military service connection to his ankle injury or to his 
leg length discrepancy."  

A question for resolution is whether appellant's chronic back 
disability was initially manifested during service or whether 
arthritis of the lumbosacral spine was manifested to a 
compensable degree within the one-year presumptive period 
after service.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by peacetime service.  38 
U.S.C.A. § 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by such service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Although during service, left lumbar paravertebral muscle 
spasm secondary to improper body mechanics was clinically 
noted on a single occasion in June 1981, nevertheless, none 
of the remainder of the service medical records, a February 
1982 initial application for VA disability benefits, or VA 
examinations dated in the early 1980's included any 
complaints, findings, or diagnoses pertaining to a chronic 
back disability, including lumbosacral spine 
arthritis/discogenic disease.  Thus, it appears from the 
evidentiary record that any back symptoms that he had in 
service were acute and transitory, and resolved in service 
without residual disability.  The earliest post-service 
clinical evidence indicative of a chronic back disability was 
not until May 1985, when subluxation of the 4th lumbar 
vertebra and sacroiliac slip causing impingement of sciatic 
nerve was diagnosed.  Degenerative disc disease, scoliosis, 
and arthritis of the lumbosacral spine were initially 
clinically reported years after service.  Also, the recent 
February 2005 VA orthopedic examination medical opinion 
indicated that the appellant's degenerative disc disease with 
back pain had its onset years after service.  Thus, based on 
the overwhelmingly negative clinical evidence, the Board 
concludes that it has not been shown, by competent evidence, 
that appellant's chronic back disability, including 
lumbosacral spine arthritis/discogenic disease, was initially 
manifested in service or proximate thereto.  Low back spinal 
disease, including degenerative arthritis, was initially 
medically shown years after service and arthritis was not 
manifested to a compensable degree within the one-year, post-
service presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  There is no 
continuity of symptomatology to relate the appellant's 
chronic back disability, which was initially shown years 
after service, to his military service.  38 C.F.R. § 3.303.

Another question for resolution is whether appellant's 
chronic back disability was related to the service-connected 
postoperative residuals of a right ankle fracture.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.

Appellant alleges that his back disability is related to the 
service-connected right ankle disability, and that his leg 
length discrepancy was initially shown after the in-service 
ankle fracture surgery.  However, appellant is not competent 
to offer a medical opinion or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).

On this point in controversy, there are three medical 
opinions of record.  Although a May 1985 private medical 
opinion stated that the ankle injury sustained in 1980 
"could be" a possible cause of appellant's back problems, 
the Board substantially discounts the probative value of this 
piece of evidence, since the opinion was equivocal in nature 
and there is no indication that the claims folder was 
reviewed.  As the Court has stated in Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."  However, substantial negative 
pieces of evidence are August 2001 and February 2005 VA 
examinations medical opinions, wherein the examiners 
specifically stated that the claims folder had been reviewed 
and unequivocal medical opinions were rendered with detailed 
explanations provided.  

Said August 2001 and February 2005 VA examiners' medical 
opinions stated, in essence, that it was not likely that 
appellant's back disability was related to the right ankle 
disability, on the grounds that the type of fracture 
appellant sustained would not have caused any leg length 
discrepancy.  It is significant that after appellant 
underwent the in-service right ankle surgery, the hospital 
summary and pathology and operative reports indicated that 
excision of a nonunion fragment of the right fibula involved 
only a tiny 1-cm bone fragment.  The leg length discrepancy 
was subsequently measured as one inch.  It is also of 
substantial import that the February 2005 VA medical opinion 
attributed the leg length discrepancy to congenital origin.  
The evidentiary record also does not indicate that appellant 
had any scoliosis in service and scoliosis was initially 
clinically reported on August 2001 VA examination.  There is 
absolutely no competent evidence of record that describes his 
leg length discrepancy as a residual of the right ankle 
fracture or otherwise related thereto.  It is also important 
that although appellant was clinically described as having 
right ankle instability, his gait was unimpaired as reflected 
on in-service and post-service examinations.  

After weighing all of the evidence, it is the Board's 
conclusion that the negative evidence overwhelmingly 
outweighs any positive evidence with respect to the service 
connection appellate issue.  In short, a chronic back 
disability was not clinically shown or diagnosed during 
service or proximate thereto; a chronic back disability was 
initially identified years after service; and VA medical 
opinions do not relate any chronic back disability to service 
or the service-connected right ankle disability.  Thus, given 
the lack of competent clinical evidence showing that 
appellant has a chronic back disability related to service or 
the service-connected right ankle disability, the claim for 
service connection for a back disability is denied under 
direct-incurrence, presumptive, and secondary service 
connection theories.


ORDER

Service connection for a back disability, to include as 
secondary to service-connected right ankle disability, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


